United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1968
Issued: April 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 23, 2009 appellant filed a timely appeal from an April 2, 2009 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that the July 16, 2008 wage-earning
capacity determination should be modified.
FACTUAL HISTORY
In the present case, the record indicates that three claims for injury have been combined
under the current case file. The original claim was an occupational disease or illness claim
(Form CA-2) on February 26, 1997, which was accepted for left thumb tenosynovitis. When
appellant returned to work on November 3, 1997, she injured her back in a lifting incident. The
Office has accepted lumbar strain, L5-S1 herniated disc, aggravation of L4-5 spinal stenosis,
postlaminectomy syndrome and lumbosacral disc degeneration. In addition, it accepted bilateral

carpal tunnel syndrome under OWCP File No. xxxxxx395, which has been combined with the
present case file.
Appellant worked intermittently until she returned to work full time in a modified clerk
position on March 27, 2008. The employing establishment indicated that appellant’s pay rate
was $1,116.48 per week.
By decision dated July 16, 2008, the Office determined that appellant’s wage-earning
capacity was represented by actual earnings in the modified position. Its computations indicated
that the current pay rate for the date-of-injury position, with night differential and Sunday
premium, was $1,144.18 per week. As appellant’s actual earnings were $1,116.48 weekly, there
was a two percent loss of wage-earning capacity.
On December 19, 2008 the Office received claims for compensation (Form CA-7) and
time analysis forms (Form CA-7a) indicating that appellant had stopped working on
November 4, 2008. Appellant submitted reports from Dr. Roy Durrett, an anesthesiologist. In a
report dated November 4, 2008, Dr. Durrett stated that appellant continued to complain of low
back pain radiating into the right leg. He provided results on examination and diagnosed
postlaminectomy syndrome.
In a November 18, 2008 report, Dr. Durrett diagnosed
“postlaminectomy syndrome with chronic intractable pain -- worsening pain and spasm triggered
by current activities. I do not feel [appellant] can do much squatting or bending which I have
told her in the past as have her other doctors but it is currently required of her.” He indicated
that appellant should be off work for two weeks. In a December 2, 2008 report, Dr. Durrett
stated that appellant should remain off work for a few more weeks and should refrain from
bending or lifting when she did return. In a report dated January 29, 2009, he indicated that a
computerized tomography (CT) scan had shown “no new obvious changes or pathology.”
By decision dated April 2, 2009, the Office denied modification of the wage-earning
capacity determination.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.1 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.2
ANALYSIS
The Office issued a wage-earning capacity determination dated July 16, 2008 based on
actual earnings in a modified clerk position. Appellant did not offer any argument that the
July 16, 2008 determination was erroneous. Generally, wages actually earned are the best
1

Sue A. Sedgwick, 45 ECAB 211 (1993).

2

Id.

2

measure of a wage-earning capacity and, in the absence of evidence showing that they do not
fairly and reasonably represent the injured employee’s wage-earning capacity, must be accepted
as such measure.3 Appellant had been working in the position more than 60 days and the
employing establishment indicated it was a permanent position.4 The Office determines
appellant’s wage-earning capacity using her actual earnings and the current pay rate for the job
held at the time of injury.5 There was no evidence that the wage-earning capacity determination
was in violation of Office procedures or was otherwise erroneous.
The issue of vocational rehabilitation or retraining was not raised and is not relevant in
this case. The remaining issue is whether appellant has established a material change in the
nature and extent of the employment-related condition. In this case, the Board finds that the
medical evidence does not establish a material change. Dr. Durrett reported on November 4,
2008 that appellant continued to have back pain and, in his November 18, 2008 report, he
referred to worsening pain and spasm triggered by current activities. In the January 29, 2009
report, Dr. Durrett indicated that a CT scan had been done to see if a cause could be determined
for appellant’s complaints of pain, but he indicated that no new changes or pathology were
found. The medical reports of record do not establish a material change in an employmentrelated condition on or after November 4, 2008 sufficient to warrant modification of the wageearning capacity determination. Dr. Durrett does not opine that appellant’s postlaminectomy
syndrome had undergone a material change, or provide medical rationale to support such an
opinion.
On appeal, appellant states that the pain increased after her return to full-time work and
her physician told her it was nerve damage that would not show on diagnostic tests, but this issue
is a medical issue that must be resolved by medical evidence, and the Board notes that
Dr. Durrett stated in his January 29, 2009 report there were no nerves with any obvious
compression. As noted above, the party attempting to modify a wage-earning capacity
determination has the burden of proof. The Board finds that appellant did not meet her burden of
proof in this case.
CONCLUSION
The Board finds that appellant did not establish that the July 16, 2008 wage-earning
capacity determination should be modified.

3

Dennis E. Maddy, 47 ECAB 259 (1995).

4

Office procedures require that the claimant must have been working for 60 days and if her date-of-injury job
was permanent, the wage-earning capacity determination must be based on a permanent position. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7
(July 1997).
5

20 C.F.R. § 10.403; Albert C. Shadrick, 5 ECAB 376 (1953).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 2, 2009 is affirmed.
Issued: April 2, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

